Citation Nr: 1500634	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-25 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, including anxiety, depression, and dysthymic disorder, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinea manus (ringworm of the hands).

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for skin lesions.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for other chronic skin conditions.

6.  Entitlement to service connection for a chronic disability manifest by clubbing of the fingers, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Michael W. Zimecki, Attorney at law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issues of entitlement to service connection for depression, anxiety, and dysthymia, as entitlement to service connection for an acquired psychiatric disorder order than PTSD, to include depression, anxiety, and dysthymia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This issue was previously before the Board in October 2012, and was remanded for further development.  Specifically, the Board requested the Veteran be provided with a video hearing.  In July 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  Therefore, the requested action was completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The claims file includes additional evidence submitted after the file was transferred to the Board that has not been initially considered by the RO.  However, the file includes a July 2013 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The issues of whether new and material evidence has been presented to reopen claims of entitlement to service connection for neoplasms of the skin, tinea manus, skin lesions, and other chronic skin conditions, as well as the issues of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, and a chronic disability manifested by clubbing of the fingers, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The August 2008 rating decision denying service connection for, among others, PTSD and psychiatric disorders other than PTSD is final.

2.  Evidence relating to the Veteran's psychiatric condition since the August 2008 rating decision is new and material.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision which denied entitlement to service connection for PTSD is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

2.  The August 2008 rating decision which denied entitlement to service connection for an acquired psychiatric disorder other than PTSD, including anxiety, depression, and dysthymic disorder, is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for several issues, including PTSD and an acquired psychiatric disorder other than PTSD.  The Veteran's claims for these issues were previously denied in an August 2008 rating decision for failure to establish a current diagnosis or nexus to active service.  The Veteran did not appeal these determinations or file relevant new evidence within one year, so the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

In December 2009, the Veteran filed, among others, new claims for entitlement to service connection for PTSD and a psychiatric disorder other than PTSD.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

Previously denied claims may be reopened by the submission of new and material evidence.  "New" evidence means evidence "not previously submitted to agency decision makers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

In this case, new evidence has been received since the previous denial for service connection; including a private psychiatric evaluation and report of a new VA examination, which reflect current diagnoses.  Accordingly, this new evidence relates to the previously unestablished fact, presence of a current disability, and is therefore material.  Because new and material evidence has been presented, the claims are reopened.

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD are addressed in the remand portion below.


ORDER

New and material evidence has been submitted and the claims for entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD are reopened.  To this extent only, the appeals are granted.


REMAND

The Veteran is seeking service connection for several issues, however remand is required for further development.


First, the claims file includes evidence the Veteran currently receives social security disability benefits, including a July 2010 decision from the Social Security Administration (SSA).  However, it appears the VA has not yet made any attempts to obtain the Veteran's records from the SSA.  Because these records could be relevant to the issues on appeal, they should be obtained upon remand.

Second, during his July 2013 hearing, the Veteran indicated he continued to receive treatment at a VA medical facility for his various skin disorders.  He also stated that he had received treatment from VA for approximately 20 years, although only a few years of more recent treatment records are included in the claims file.  It is clear additional records exist since the records in the file mention skin biopsies from 1997.  Attempts should be made to obtain all his VA medical records.

Finally, there is a VA treatment record dated in October 2007 indicating that the Veteran had been receiving psychiatric medications from his primary care physician - Dr. Wood.  No records from this physician have been obtained, and they may contain information relevant to the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records from the Social Security Administration (SSA), to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.  The Veteran should be notified if the records could not be obtained.

2.  Request the Veteran's complete treatment records from the VA medical centers in Pittsburg, Pennsylvania and St. Clairsville, Ohio from 1990 to the present.  Since some of these may be paper records, searches should be made of archived or retired records, with the results documented for the claims file.  The Veteran should be notified if the records could not be obtained.

3.  Ask the Veteran to complete a release authorizing VA to request his medical records from Dr. Wood in Moundsville.  Attempts to obtain these records should be documented, and the Veteran should be notified if the records could not be obtained.

4.  Then, assess the evidence obtained and determine whether additional development is needed, such as providing VA examinations with etiology opinions. 

Once all development is done, readjudicate the appeal.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


